Citation Nr: 0616395	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-04 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for an 
anxiety disorder.

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Wife of Appellant; Brother of Appellant




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1960 to July 1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.  

While this appeal was pending, the veteran alleged that there 
was clear and unmistakable error in the September 2002 rating 
decision.  By an April 2004 rating decision, the RO found 
that there was not clear and unmistakable error.  As the 
veteran has not appealed this decision, the issue is not 
currently before the Board.

In April 2006, the veteran, his wife, and his brother 
testified before the Board at a hearing held at the RO.  
During that hearing, the veteran asserted that he was unable 
to work due to his disabilities.  The Board considers this 
assertion to be a request to reopen his claim for total 
disability due to individual unemployability (TDIU), which 
was previously denied by a July 2002 rating decision.  The RO 
is directed to take appropriate action on the veteran's 
request to reopen a claim for TDIU.

The issue of entitlement to service connection for residuals 
of a head injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO denied entitlement to service connection for an 
anxiety disorder in a February 1962 rating decision.  The 
veteran was notified of this decision and of his appellate 
rights, but did not appeal the denial.  The last final 
decision regarding this claim was an April 1999 Board 
decision, which denied the veteran's petition to reopen the 
claim.  

2.  Evidence obtained since the April 1999 Board decision 
denying the veteran's petition to reopen the claim for 
service connection for an anxiety disorder is new and relates 
to unestablished facts necessary to substantiate the claim. 

3.  The veteran's anxiety disorder is a consequence of head 
trauma incurred in service.

4.  The RO denied entitlement to service connection for 
residuals of a head injury in a February 1962 rating 
decision.  The veteran was notified of this decision and of 
his appellate rights, but did not appeal the denial.  The 
last final decision regarding this claim was an April 1999 
Board decision, which denied the veteran's petition to reopen 
the claim.  

5.  Evidence obtained since the April 1999 Board decision 
denying the veteran's petition to reopen the claim for 
service connection for residuals of a head injury is new and 
relates to unestablished facts necessary to substantiate the 
claim. 


CONCLUSIONS OF LAW

1.  Evidence received since the April 1999 Board decision 
denying the veteran's petition to reopen the claim for 
service connection for an anxiety disorder is new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

2.  The claim for service connection for an anxiety disorder 
is reopened.  38 U.S.C.A. §§ 1131, 5108 (West 2002).

3.  An anxiety disorder is proximately due to an injury in 
service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2005).

4.  Evidence received since the April 1999 Board decision 
denying the veteran's petition to reopen the claim for 
residuals of a head injury is new and material.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

5.  The claim for service connection for residuals of a head 
injury is reopened.  38 U.S.C.A. §§ 1131, 5108 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In addition, as the Board's decision is favorable in 
regard to reopening the veteran's claims, any deficiency in 
providing notice as required by Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006), is also harmless error.

The veteran asserts that while serving in the United States 
Navy, he experienced head trauma.  The veteran and his 
brother served upon the same ship.  Among both servicemen's 
duties was stabilizing airships as they landed by grabbing 
"long lines" and securing them.  In December 1960, while 
performing these duties, the veteran was lifted off the 
ground.  He let go of the line from a height of at least 10 
feet, sustaining a concussion from the fall.  The veteran 
asserts that he currently has an anxiety disorder and other 
physical injuries related to the head injury incurred in that 
fall.

A February 1962 rating decision denied the veteran's claims.  
The RO found that there were no residuals from the head 
injury.  In addition, the RO found that an anxiety disorder 
was not noted in service and that there was no nexus between 
the head injury and the anxiety disorder.  The Board notes 
that the RO has reviewed the veteran's claims on several 
occasions since the February 1962 rating decision and on each 
occasion found that there was no new and material evidence.  
This finding was concurred in by a April 1999 Board decision.  

In regard to this appeal, the September 2002 rating decision 
found that there was no new and material evidence.  The 
Board, however, must consider whether there has been new and 
material evidence submitted without regard to the RO's 
determination.  See Barnett v. Brown, 83 F.3d 1380 (1996).  
Despite the finality of a prior adverse decision, claims will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claims which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed after August 2001, such 
as these claims, "new and material evidence" is defined as 
evidence not previously submitted to agency decision-makers 
which, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claims.  See 38 C.F.R. § 3.156(a).  With these 
considerations, the Board must now review all of the evidence 
which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision.  The last final decision in this case is the April 
1999 Board decision.  At this stage, the credibility of new 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

At the time of the April 1999 Board decision, the record 
contained evidence of the head injury as documented in the 
veteran's service records and a VA medical examination.  That 
examination was conducted in January 1962 and found that the 
veteran had no residuals from the documented fall and that 
there was no connection between the fall and his diagnosed 
anxiety disorder.  The record also contained evidence in the 
form of letters from the veteran and his testimony before a 
hearing officer at the RO.

Since the April 1999 Board decision, additional evidence has 
been obtained, including VA treatment records showing the 
veteran's continued diagnosis for an anxiety disorder and 
letters from the veteran in which he further asserted the 
connection between the fall and his current disabilities-
evidence that is cumulative of that previously made part of 
the record.  

In addition to this evidence, however, the record now 
contains an opinion from a private physician that concluded 
that the veteran's medical problems and his anxiety disorder 
are related to his December 1960 fall.  Also, the veteran's 
wife and brother have provided written statements and 
testimony before the Board which provide details about the 
December 1960 fall incident not previously of record and 
which support the claim of a connection between the fall and 
his current disabilities.  

Such evidence relates to the veteran's unestablished 
contention that the veteran's anxiety disorder began during 
or, in the alternative, is proximately due to a service-
connected disability and that the veteran has current 
physical disabilities which are proximately due to the same 
injury.  Therefore, the Board concludes that there is 
evidence that is both new and material regarding the 
veteran's claims that the veteran's December 1960 fall caused 
an anxiety disorder and that he experiences other residual 
injuries related to the head injury.  The veteran's claims 
for service connection for an anxiety disorder and residuals 
of a head injury are reopened.  The Board will first consider 
entitlement to service connection for an anxiety disorder.

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1131; 38 C.F.R. § 3.303(a).  When considering whether to 
grant service connection for a disability, VA shall consider 
all information and lay and medical evidence of record in a 
case.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  Service 
connection is established by showing that the veteran 
sustained a service injury or disease, that he developed a 
chronic disability and that the service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).  The diagnosis of a mental disorder 
must conform to DSM-IV and must be supported by the findings 
on the examination report to be considered a substantiated 
diagnosis.  See 38 C.F.R. § 4.125(a).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, 
a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

As noted, the veteran was serving with his brother when he 
fell from a rope.  A chronological record of medical care 
document dated in December 1960 indicates only that the 
veteran fell and struck his head.  His vitals signs are 
listed as normal.  The person who completed the note wrote 
that the veteran was in no acute distress and did not appear 
ill, and that the veteran had full range of motion.  In 
addition, the service medical record indicates that the 
veteran's cranial nerves were intact and that his reflexes 
were equal bilaterally.  On the next day, the veteran was 
discharged back to duty.  Unexplained in the report is the 
note that the veteran was unconscious for two to four 
minutes, which appears inconsistent with the note in the same 
record that the veteran did not remember anything from 
between the incident and awaking in the hospital.  

In July 1961, the veteran was discharged from service.  The 
veteran's discharge examination does not show any 
medical/mental abnormalities other than defective vision.  In 
addition, the medical record does not contain a report of 
medical history normally completed by the veteran upon 
discharge.  The veteran's records indicate that the veteran 
was discharged by reason of convenience of the government.  
The veteran's service records, however, do not provide any 
specific reason why the veteran was discharged.

The veteran filed claims regarding these disabilities first 
in September 1961, only three months after leaving service.  
The veteran underwent medical and psychiatric  evaluations in 
January 1962.  The medical evaluation indicates that the 
veteran complained of headaches and chest pains but with no 
other disorder or diseases listed, and an eye examination 
again noted the veteran's severe headaches and diagnosed 
myopia, but the examiner found no other eye disorders.

In the psychiatric examination, the examiner found the 
veteran's account of the December 1960 fall incident to 
contain inconsistencies and appears to have concluded that 
the veteran was overstating the incident.  He noted that the 
veteran was told to file a claim by his superiors, and 
appears to have discounted the veteran's allegations because 
of this disclosure.  The examiner found that there were no 
psychotic manifestations, or hallucinations or other abnormal 
patterns or trends of thought.  The examination found, 
instead, that the veteran lacked emotional development.  The 
examiner found no injuries to the veteran's head.  The 
examiner then diagnosed the veteran as having a chronic 
anxiety reaction but concluded that it was not related to the 
head injury incurred in service. 

Since the time of his original VA examination in 1962, the 
veteran has had several diagnoses of having an anxiety 
disorder.  In June 2002, a VA staff psychiatrist diagnosed 
the veteran as having a panic disorder and a Global 
Assessment of Function (GAF) score of 50.

The veteran submitted a letter from a private physician dated 
in September 2002.  The private physician related that he had 
been treating the veteran for medical and psychiatric 
problems for over a year.  He noted knowledge of the 
veteran's fall from history provided by the veteran.  The 
private physician concluded that the veteran's disabilities 
were connected to the December 1960 fall incident.

As noted, the veteran's wife and brother have submitted 
letters and also testified before the Board in April 2006.  
They both testified as to the changes in the veteran's 
personality and demeanor following the fall.  Specifically, 
the veteran's brother testified that the veteran was 
unconscious from the time of the incident to the time he was 
in the hospital, at least a half an hour.  The veteran's 
brother noted that after the fall, the brother had to take 
care of the veteran, something now done by the veteran's 
wife.  The veteran's brother also noted a conversation with 
the personnel officer aboard ship in which the officer stated 
that the veteran was a danger to himself.  It was shortly 
after this conversation, the brother asserts, that the 
veteran was discharged from service.

The veteran's claim for service connection for an anxiety 
disorder was previously denied because the evidence of record 
did not clearly show that there was a connection between the 
head injury incurred in service and an anxiety disorder-a 
disorder he has continuously been diagnosed as having since 
seven months after leaving service.  The February 1962 rating 
decision's denial of service connection for an anxiety 
disorder was based on the January 1962 psychiatric 
examination that found no nexus.  The examiner based his 
finding on the conclusion that the veteran's fall was not 
very severe and that he did not have any visible residuals of 
that fall; the examiner found support in his findings in the 
chronological record of medical care made shortly after the 
December 1960 fall.

Although the psychiatric evaluation report and the record of 
the fall incident are probative, evidence in the form of 
testimony of the brother and wife and inconsistencies in the 
medical record raise substantial doubts at to the conclusion 
that there is no relationship between the fall incident and 
the veteran's anxiety disorder.  The veteran has consistently 
stated that he was unconscious for longer than a few minutes 
and that he sustained a severe fall.  The brother's testimony 
concurred that the veteran was unconscious for a significant 
duration.  As noted, although the chronological record of 
medical care records that the veteran was unconscious for two 
to four minutes, it also records that the veteran was 
unconscious from the time of the fall until he woke up in the 
emergency room.  The Board, therefore, discounts the 
chronological record of medical care findings and the Board 
concludes that it is not an accurate recording of the 
veteran's condition after the fall.  The Board also discounts 
the probative value of the January 1962 psychiatric 
examination as the examiner significantly relied upon this 
health record and, consequently, failed to give the veteran's 
assertions proper credence because the veteran's assertions 
countered the description of the incident in the 
chronological record of medical care.

In addition, the record contained no evidence to explain the 
veteran's discharge from service after thirteen months in 
service.  Several times in the record the veteran questioned 
the reason he was given a convenience of the government 
discharge, but no answer was provided.  The veteran's brother 
provided testimony describing the veteran's erratic behavior 
after the fall and the superiors on the ship subsequent 
desire to discharge the veteran for the safety of the veteran 
and others.  This testimony is highly probative as it does 
not contradict the evidence in record and provides a reason 
for his discharge which is consistent with the circumstances 
as described in the record.

The September 2002 opinion letter from a private physician 
provides support to the veteran's claim of a connection 
between his anxiety disorder and the December 1960 fall 
incident.  

The Board, therefore, is confronted with evidence both for 
and against the veteran's claim for service connection for an 
anxiety disorder.  The United States Court of Appeals for 
Veterans Claims (Court) has held that it is the Board's duty 
to determine the credibility and weight of evidence.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Board may 
place greater weight on one physician's opinion than another 
physician's opinion depending on factors such as reasoning 
employed by the physician.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).  The Board has evaluated the conclusions 
of a VA examiner who found no nexus and a private physician 
who found a nexus, and identified significant flaws in their 
respective findings.  The Board, therefore, relies in its 
finding that the veteran's anxiety disorder is a consequence 
of head trauma incurred in service on the evidence provided 
by the corroborative testimony provided by the veteran's 
brother.  The Board, having found that there is reasonable 
doubt, resolves the doubt in the veteran's favor and 
concludes that veteran has an anxiety disorder that is 
proximately due to a head injury in service.  The veteran's 
claim for service connection for an anxiety disorder is 
granted.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an anxiety disorder is 
reopened.

Service connection for an anxiety disorder is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a head 
injury is reopened.


REMAND

The veteran has alleged that he has physical residual 
injuries related to his head injury incurred in the December 
1960 fall incident.  In the January 1962 VA physical 
examination, the examiner noted that the veteran had 
headaches and chest pain.  Since that time, the veteran has 
noted that he has physical pain associated with the fall, at 
points specifically asserting that he has neck and back pain.  
Although the veteran's specific claims have changed, the 
Board considers the current claim, noted as a claim for 
residuals of a head injury, to be a claim for any residual 
physical injuries that are a direct result of the December 
1960 fall which primarily injured his head or that have 
developed because of the head injury incurred in that fall.  
The Board notes that the April 1999 Board decision considered 
service connection separately for back and neck injuries and 
denied both claims as there was no evidence of an injury in 
service or that they were proximately related to a service-
connected disability. 

The Board finds that there is insufficient evidence on which 
to make a final decision as to the veteran's claim for 
service connection for residuals of a head injury.  The 
record contains some evidence of physical injuries that the 
veteran asserts are associated with the head injury incurred 
in the December 1960 fall incident.  There is, however, no 
current medical evaluation of record which fully evaluates 
the veteran's alleged physical disabilities and provides an 
opinion as to whether these disabilities have a nexus to the 
head injury.  As the Board has found that the veteran's head 
injury was more severe than that described in the medical 
record, the Board finds that the veteran's claim that he has 
current physical injuries related to the fall incident 
requires a new VA medical evaluation.  See 38 C.F.R. 
§ 3.159(c)(4). This medical evaluation will provide an 
opportunity to evaluate whether the veteran has remaining or 
has developed any injuries proximately related to the 
December 1960 fall incident and its resultant head injury.  
This evaluation should be based on a full review of the 
veteran's claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Specifically, the 
veteran needs to be provided notification 
regarding the assignment of a rating and 
an effective date.  In addition, perform 
any and all development deemed necessary 
as a result of any response received from 
the veteran.

2.  Schedule the veteran for an 
examination to determine the nature and 
etiology of his complaints of injuries, 
disorder or pain related to his head 
injury.  The claims folder should be made 
available to the examiner.  The examiner 
should make inquiry in the veteran's 
history of other injuries, and 
specifically, those incurred in a 1985 
auto accident.  All necessary testing 
should be performed and all appropriate 
diagnoses rendered.  The examiner should 
then state whether it is at least as 
likely as not that any of the diagnosed 
disabilities are related to the veteran's 
December 1960 fall incident in which he 
injured his head.  All opinions must be 
supported by complete rationale.

3.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
veteran's appeal.  See 38 C.F.R. § 20.1100(b) (2005).


 Department of Veterans Affairs


